By the Court :
The written memorandum which was admitted in evidence, and :the admission of which the plaintiff complains of as error, stipulates that a certain sum of money, due from Miller to Morris, ■should be charged to the defendant and credited to Morris, in a particular transaction. The memorandum is silent as to the consideration upon which the agreement is founded. Nor is it neces■sary to the validity of the agreement that the consideration should ibe specified. It is nothing more than an admission, that a stipulated sum of money is due from the plaintiff to the defendant, for which the latter shall have credit. It is not an undertaking to .pay the debt of Miller, but an acknowledgment of a pre-existing ¡liability to pay it. Prima facie it was obligatory upon the pi aintiff, .and was, therefore, competent evidence. In this view of the case, which we deem the correct one, it is not touched by the statute of ■frauds. Motion for new trial overruled.